

113 S2922 RS: Hong Kong Human Rights and Democracy Act
U.S. Senate
2014-11-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 651113th CONGRESS2d SessionS. 2922IN THE SENATE OF THE UNITED STATESNovember 13, 2014Mr. Brown (for himself, Mr. Cardin, Mr. Rubio, Mr. Wicker, Mrs. Feinstein, and Mr. Merkley) introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsDecember 11, 2014Reported by Mr. Menendez, with an amendmentOmit the part struck through and insert the part printed in italicA BILLTo reinstate reporting requirements related to United States-Hong Kong relations.1.Short titleThis Act may be cited as the Hong Kong Human Rights and Democracy Act.2.FindingsCongress makes the following findings:(1)The Joint Declaration of the Government of the United Kingdom of Great Britain and Northern
			 Ireland and the Government of the People’s Republic of China on the
			 Question of Hong Kong, done at Beijing December 19, 1984 (in this Act
			 referred to as the Joint Declaration)—(A)provided that the People’s Republic of China resumed sovereignty over Hong Kong on July 1, 1997;
			 and(B)established a high degree of autonomy for Hong Kong except in matters of foreign affairs and defense.(2)The Basic Law of the Hong Kong Special Administrative Region of the People's Republic of China (in
			 this Act referred to as Basic Law)—(A)guarantees Hong Kong a high degree of autonomy and separate executive, legislative, and independent judicial powers;(B)generally prohibits the central Government of the People's Republic of China from interfering in
			 the affairs that Hong Kong administers on its own according to the Basic
			 Law;(C)protects the rights to free speech, press, assembly, and religion;(D)provides that the socialist system and policies shall not be practiced in Hong Kong and that Hong
			 Kong’s capitalist system and way of life shall remain unchanged for 50
			 years (the principle of one country, two systems);(E)affirms the continuing applicability of the International Covenant on Civil and Political Rights to
			 Hong Kong;(F)provides that the head of the Hong Kong Special Administrative Region shall be the Chief Executive;(G)provides that the ultimate aim is the selection of the Chief Executive by universal suffrage upon nomination by a
			 broadly representative nominating committee in accordance with democratic
			 procedures;(H)provides that the legislature of the Hong Kong Special Administrative Region shall be the
			 Legislative Council; and(I)provides that the ultimate aim is the election of all the members of the Legislative Council by universal
			 suffrage.(3)The National People’s Congress Standing Committee (NPCSC) determined on December 29, 2007, that
			 Hong Kong could elect the Chief Executive by universal suffrage beginning
			 in 2017, and that Hong Kong could thereafter elect the Legislative Council
			 by universal suffrage beginning in 2020.(4)The Chief Executive is currently selected by an Election Committee consisting of 1,200 members. In
			 order to run, candidates for Chief Executive must currently receive the
			 support of one-eighth of the members of the Election Committee, the
			 majority of whom reportedly support or have ties to the Chinese Communist
			 Party.(5)On August 31, 2014, the NPCSC determined that the 2017 election for the Chief Executive could be
			 held by universal suffrage but that Hong Kong voters could only choose
			 from two to three candidates, each of whom is to be chosen by a majority
			 of a nominating committee similar to the current Election Committee that
			 is heavily controlled by pro-Beijing members.(6)International standards for elections, including Article 21 of the Universal Declaration of Human
			 Rights and Article 25 of the International Covenant on Civil and Political
			 Rights, guarantee citizens the right to vote and to be elected in genuine
			 periodic elections by universal and equal suffrage without unreasonable
			 restrictions.(7)Hundreds of thousands of Hong Kong residents have consistently and peacefully expressed their
			 dissatisfaction with the electoral reform plans of the  Hong Kong
			 government and the Government of the People's Republic of China, 
			 including the August 2014 NPCSC decision, and have
			 called for a genuine choice in elections that meet international
			 standards. Their peaceful and orderly protests have set an example for
			 other democratic movements around the world, including those in mainland
			 China who continue to fight for their fundamental freedoms.(8)Media reports indicate that Hong Kong police used tear gas and pepper spray against demonstrators
			 on September 28, 2014, and that police allegedly failed to adequately
			 protect demonstrators from mobs of counter-protestors, some of whom had
			 affiliations with gangs known as  triads, who beat students and forcibly tried to remove them from their places of protest. There have also
			 been several accusations of excessive use of force by the Hong Kong Police
			 which are under investigation.(9)The United States enjoys close economic, social, and cultural ties with Hong Kong. According to the
			 Department of State, 60,000 United States citizens live in Hong Kong, and
			 1,400 United States businesses have offices there. According to the Office
			 of the United States Trade Representative, Hong Kong is the United States
			 18th
			 largest trade partner and 9th largest goods export market.(10)Hong Kong’s unique status as an international finance center where the rule of law and the rights
			 and freedoms of its citizens are protected has served as the foundation
			 for Hong Kong’s stability and prosperity.(11)Section 301 of the Hong Kong Policy Act of 1992 (22 U.S.C. 5731) required the Secretary of
			 State to issue reports on conditions in Hong Kong of interest to the
			 United States, including the development of democratic institutions in
			 Hong Kong, and the last report under section 301 was issued on June 30,
			 2007.(12)Failure to establish a genuine democratic option to nominate and elect the Chief Executive of Hong
			 Kong by 2017 and to establish open and direct democratic elections for all
			 members of the Hong Kong Legislative Council by 2020 would reduce
			 confidence in the commitment of the Government of the People’s Republic of
			 China to uphold
			 its obligations under international law, and would erode the ability of
			 Hong Kong to retain a high degree of autonomy.(13)During an October 2014 session, the United Nations Human Rights Committee, consisting of 18
			 independent experts, reviewed China’s compliance with the International
			 Covenant on Civil and Political Rights with respect to Hong Kong.
			 According to the session’s chair, the Committee agreed on the need to ensure universal suffrage, which means both the right to be elected as well as the
			 right to vote. The main concerns of Committee members were focused on the
			 right to stand for elections without unreasonable restrictions.. Another Committee member said that the committee doesn’t want candidates filtered. The problem is that Beijing wants to vet candidates..(14)The Congressional-Executive Commission on China’s 2014 Annual Report found that press freedom in
			 Hong Kong is under threat, including reports of violent attacks on individuals associated with the press, self-censorship among journalists, and
			 pressure from the Hong Kong and central governments and mainland Chinese
			 businesses..(15)The Hong Kong Journalists Association’s 2014 Annual Report noted that Hong Kong journalists rated
			 self-censorship at 6.9 on a 10-point scale, which the Association
			 considered a low level of press freedom.(16)Hong Kong ranked 61st among 180 countries in Reporters Without Borders' 2014 World Press Freedom
			 Index, down three places from the previous year and a significant decline
			 from 2002 when Hong Kong ranked 18th.(17)By providing timely, uncensored, accurate information in their native language, United States
			 international broadcast services, through the Broadcasting Board of
			 Governors, help those living in countries with poor human rights records,
			 such as China, to better defend their human rights and hold their
			 government accountable.3.Statement of policyIt is the policy of the United States—(1)to reaffirm the principles and objectives set forth in the United States-Hong Kong Policy Act of
			 1992, namely that—(A)the United States has a strong interest in the continued vitality, prosperity, and stability of Hong Kong;(B)support for democratization is a fundamental principle of United States foreign policy;(C)the human rights of the people of Hong Kong are of great importance to the United States and are
			 directly relevant to United States interests in Hong Kong;(D)human rights serve as a basis for Hong Kong’s continued economic prosperity; and(E)Hong Kong must remain sufficiently autonomous from the People’s Republic of China to justify a
			 different treatment under a particular law of the United States, or any
			 provision thereof, from that accorded the People’s Republic of China;(2)to support the democratic aspirations of the people of Hong Kong, as guaranteed to them by the
			 Joint Declaration, the Basic Law, the International Covenant on Civil
			 and Political Rights, and the Universal Declaration of Human Rights;(3)to urge the Government of the People's Republic of China  to uphold its commitments to Hong Kong,
			 including allowing the people	of Hong Kong to rule Hong Kong with a high
			 degree of autonomy and without undue interference, and ensuring that Hong
			 Kong voters freely enjoy the right to elect the Chief Executive and all
			 members of the Hong Kong Legislative Council by
			 universal
			 suffrage;(4)to support the establishment by 2017 of a genuine democratic option to freely and fairly nominate
			 and elect the Chief Executive of Hong Kong, and the establishment by 2020
			 of open and direct democratic elections for all members of the Hong Kong
			 Legislative Council; and(5)to support press freedom and journalistic independence, including the
			 continuation of international broadcasting programming in Cantonese
			 that is readily accessible to Cantonese speaking populations in
			 China and in Hong Kong.4.Reinstatement of reporting requirements related to United States-Hong Kong relationsSection 301 of the United States-Hong Kong Policy Act of 1992 (22 U.S.C. 5731) is amended—(1)by
			 striking Not later than and all that follows through the Secretary of State and inserting Not later than March 31, 2015, and annually thereafter for 10 years or until such earlier date that
			 the Secretary of State certifies that
			 Hong Kong has held free and fair elections for two consecutive Chief
			 Executive
			 and two consecutive Legislative Council periods, the Secretary of State;(2)by striking Speaker of the House of Representatives and inserting chairman of the Committee on Foreign Affairs of the House of Representatives;(3)in paragraph (7), by striking ; and and inserting a semicolon;(4)in paragraph (8), by striking the period at the end and inserting ; and; and(5)by adding at the end the following new paragraph:(9)matters in which Hong Kong is given separate treatment under the laws of the
			 United States from that accorded to the People’s Republic of China and in
			 accordance with this Act..5.Treatment of Hong Kong under United States lawTitle II of the United States-Hong Kong Policy Act of 1992 (22 U.S.C. 5721 et seq.) is amended by
			 inserting
			 after section 202  the following new section:202a.Treatment of Hong Kong under United States law(a)Presidential certification requirementHong Kong is ineligible for treatment different from that accorded the People's Republic of China
			 under United States laws, agreements, or arrangements enacted or entered
			 into after the date of the enactment of this
			 Act unless the President certifies to Congress that Hong Kong is
			 sufficiently autonomous to justify such different treatment.(b)Waiver authorityThe President may waive the application of subsection (a) if the President—(1)determines that such a waiver is in the national security interests of the United States; and(2)on or before the date on which the waiver takes effect, submits to the Committee on Foreign
			 Relations of the Senate and the Committee on Foreign Affairs of the House
			 of Representatives a notice of and justification for the waiver..5.Treatment of Hong Kong under United States lawTitle II of the United States-Hong Kong Policy Act of 1992 (22 U.S.C. 5721 et seq.) is amended by
			 inserting
			 after section 202  the following new section:202a.Treatment of Hong Kong under United States law(a)Secretary of State certification requirement(1)In generalNot later than	90 days after the date	of the enactment of the Hong Kong Human Rights and
			 Democracy Act, and annually thereafter, the Secretary of State shall
			 certify to Congress whether Hong Kong is sufficiently autonomous to
			 justify separate treatment different from that accorded the People's
			 Republic of China in any new laws, agreements, treaties, or arrangements
			 entered
			 into between the United States and Hong Kong after the date of the
			 enactment of such Act.(2)Factor for considerationIn making a certification under paragraph (1), the Secretary of State should consider the terms,
			 obligations, and expectations expressed in the Joint Declaration with
			 respect to Hong Kong.(3)ExceptionThe certification under this subsection shall not be required with respect to any new laws,
			 agreements, treaties, or arrangements that support human rights, rule of
			 law, or democracy in Hong Kong.(b)Waiver authorityThe Secretary of State may waive the application of subsection (a) if the Secretary—(1)determines that such a waiver is in the national interests of the United States; and(2)on or before the date on which the waiver takes effect, submits to the Committee on Foreign
			 Relations of the Senate and the Committee on Foreign Affairs of the House
			 of Representatives a notice of and justification for the waiver..December 11, 2014Reported with an amendment